Citation Nr: 9922315	
Decision Date: 08/09/99    Archive Date: 08/24/99

DOCKET NO.  97-17 388A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from July 1963 to July 1966, 
with additional time in the Air Force Reserves.

This appeal to the Board of Veterans' Appeals (the Board) is 
from a March 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  
The RO, in pertinent part, determined that new and material 
evidence had not been submitted to reopen the claim of 
entitlement to service connection for hearing loss, and 
denied entitlement to service connection for tinnitus.


FINDINGS OF FACT

1.  The RO denied service connection for defective hearing 
when it issued an unappealed rating decision in August 1979 
based on the absence of documented hearing loss.

2.  Evidence submitted since the final unappealed August 1979 
rating decision is new and material in that it substantiates 
a current hearing loss, and thus bears directly or 
substantially upon the issue at hand, and must be considered 
in order to fairly decide the merits of the claim.

3.  The claim for entitlement to service connection for 
hearing loss is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation. 



4.  The claim for entitlement to service connection for 
tinnitus is not supported by cognizable evidence showing that 
the claim is plausible or capable of substantiation.  


CONCLUSIONS OF LAW

1.  Evidence received since the August 1979 rating decision 
wherein the RO denied entitlement to service connection for 
hearing loss is new or material, and the veteran's claim for 
that benefit is reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 
(West 1191); 38 C.F.R. §§ 3.104, 3.156(a), 20.1103 (1998). 

2.  The claim for entitlement to service connection for 
hearing loss is not well grounded.  38 U.S.C.A. § 5107 (West 
1991). 

3.  The claim for entitlement to service connection for 
tinnitus is not well grounded.  38 U.S.C.A. § 5107 (West 
1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

The threshold question to be answered in any case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, a claim which is plausible and meritorious on 
its own or capable of substantiation.  If he has not, his 
appeal must fail.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).


Case law provides that although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant may submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. 
App. 261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), a nexus between 
the in-service injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 192 
(1992).

The Court has held that if an appellant fails to submit a 
well grounded claim, VA is under no duty to assist him/her in 
any further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1998).

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part).  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

To justify a reopening of a claim on the basis of new and 
material evidence, there must be a reasonable possibility 
that the new evidence, when viewed in context of all the 
evidence, both old and new, would change the outcome.  Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).

The evidence is "new" when it is not cumulative of evidence 
of record, and is not "material" when it could not possibly 
change the outcome of the case.  Godwin v. Derwinski, 1 Vet. 
App. 419 (1991).

"Material" evidence is evidence which is relevant to and 
probative of the issue at hand and, which, furthermore, when 
reviewed in context of all the evidence of record, both old 
and new, would change the outcome of the case.  Smith v. 
Derwinski, 1 Vet. App. 171 (1992).

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

In the Evans case, the Court expounded upon the "two-step 
analysis" which must be conducted under 38 U.S.C.A. § 5108.  

First, it must be determined whether the evidence presented 
or secured since the prior final disallowance of the claim is 
new and material when "the credibility of the [new] evidence" 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

Second, if the evidence is new and material the Board must 
reopen the claim and review all of the evidence of record to 
determine the outcome of the claim on the merits.

The first step involves three questions: 

(1) Is the newly presented evidence "new" (not of record at 
the time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record)? 

(2) Is it "probative" of the issue at hand? 

(3) If it is new and probative, then, in light of all the 
evidence of record, is there a reasonable possibility that 
the outcome of the claim on the merits would be changed?

However, in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
the Federal Circuit held that the Court impermissibly ignored 
the definition of "material evidence" adopted by the 
Department in 38 C.F.R. § 3.156 and without sufficient 
justification or explanation, rewrote the regulation to 
require, with respect to newly submitted evidence, that 
"there must be a reasonable possibility that new evidence, 
when viewed in the context of all the evidence, both old and 
new, would change the outcome.  See, Colvin v. Derwinski, op. 
cit.  

The Federal Circuit held invalid the Colvin test for 
materiality as it was more restrictive than 38 C.F.R. § 
3.156(a).

In Elkins v. West, 12 Vet. App 209 (1999) the Court 
essentially held that the recent decision of the Federal 
Circuit in Hodge required the replacement of the two-step 
test in Manio with a three step test.  

Under the Elkins test, the Secretary must first determine 
whether new and material evidence has been presented under 38 
C.F.R. § 3.156(a); second, if new and material evidence has 
been presented, immediately upon reopening, the Secretary 
must determine whether, based upon all the evidence and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C. § 5107(a); and third, if the 
claim is well grounded, the Secretary may evaluate the merits 
after ensuring the duty to assist under 38 U.S.C. § 5107(b) 
has been fulfilled.

Service connection may be established for disability incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991). 

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  



When the fact chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1998).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).

VA has a duty under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise a claimant of the new and material evidence needed to 
complete his claim.  Graves v. Brown, 8 Vet. App. 522, 525 
(1995).

This obligation depends upon the particular facts of the case 
and the extent to which VA has advised the claimant of the 
evidence necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).

The Court has also held that a determination with regard to 
entitlement to service connection must be made upon a review 
of the entire evidentiary record including thorough and 
comprehensive examinations that are representative of the 
entire clinical picture.  Brown v. Brown, 5 Vet. App. 413 
(1993).  



In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, it remains the duty of the Board as the fact finder 
to determine credibility of the testimony and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  

Lay persons are not competent to render testimony concerning 
medical causation.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

Service connection may be established through competent lay 
evidence, not medical records alone.  Horowitz, op. cit.  But 
a lay witness is not capable of offering evidence requiring 
medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 or 4,000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater, or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (1998).  If a veteran currently meets the criteria of 
38 C.F.R. § 3.385, he has a hearing loss disability.  The 
veteran does not have to have a hearing loss disability 
during service in order to warrant a grant of service 
connection.  Rather, the issue is whether, pursuant to 38 
C.F.R. § 3.303(d), any current hearing loss disability is a 
chronic disorder attributable to service.  

Further, in Hensley v. Brown, 5 Vet. App. 155 (1993) and 
others, in general, the Court has found that "normal" 
hearing exists when the thresholds are between 0 and 20 
decibels, and "hearing loss" exists when the threshold is 
from 25 decibels.

The credibility and weight to be attached to medical opinions 
are within the province of the Board as adjudicators.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, op. cit.

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).


Factual Background

Service medical records show no complaints or findings of 
tinnitus.

On the veteran's entrance examination dated in July 1963, 
audiological evaluation showed pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
--
0
LEFT
5
0
0
--
5

On the veteran's separation examination in May 1966, 
audiogram was not undertaken but it was noted that his 
hearing was "grossly normal".  The veteran did not check that 
he had any ear or hearing problems.

On VA hospitalization for unrelated problems in January and 
February 1976, there were no notations of complaints or 
findings of tinnitus or defective hearing.

In August 1979 the RO denied service connection for defective 
hearing on the basis that it was not shown by the evidence of 
record.  The veteran was informed of that decision in 
September 1979, and did not file a timely appeal.

On a National Guard physical examination dated in March 1986, 
audiological evaluation showed pure tone thresholds, in 
decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
10
35
LEFT
5
0
10
25
20

The veteran checked "no" to whether he had any hearing loss.

On a physical examination dated in April 1987, audiological 
evaluation showed pure tone thresholds, in decibels, were as 
follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
10
40
LEFT
0
0
5
15
20



On a physical examination dated in April 1990, audiological 
evaluation showed pure tone thresholds, in decibels, were as 
follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
20
55
LEFT
0
5
5
20
20

The veteran again checked "no" to whether he had any hearing 
loss.

In June 1991, when the veteran was seen at the emergency unit 
of a service facility with complaints relating to allergies, 
it was noted that he seemed to be having some sort of 
Eustachian tube dysfunction.  Tympanic membranes were intact.  
Hearing loss was not noted.

On a physical examination dated in August 1996, audiological 
evaluation showed pure tone thresholds, in decibels, were as 
follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
25
65
LEFT
0
5
10
30
50

In a VA Form 21-4138, dated in July 1997, the veteran filed a 
claim for service connection for hearing loss which he stated 
was directly related to his exposure to artillery noise in 
service.  He subsequently added tinnitus to that claim.  He 
was requested to provide clinical documentation of treatment 
for both.




On VA outpatient report dated in October 1997, the veteran 
reported that he had ringing in his ears.  He said that he 
had had service related injury and that he was developing 
worsening decrease in his hearing acuity.  Audiometric 
testing was reportedly undertaken.  In February 1998, he was 
prescribed hearing aids.  

At a personal hearing held at the RO in August 1998, the 
veteran testified that he had developed tinnitus after being 
exposed to loud noises while serving in the artillery as a 
zone ranger for 3 years.  Tr. at 2.  He described several 
incidents of exposure to particularly loud noises.  Tr. at 2-
3, 4.  The veteran reported that the tinnitus was in both 
ears and had first happened overseas.  

The veteran further stated that although he had been told in 
service that he had broken eardrums, that he was young and 
had not wanted to do anything about his hearing loss or 
tinnitus at that time.  Tr. at 3.  Since service, he had 
worked as a painter which was not particularly noisy.  Tr. at 
4.  The veteran specifically stated that during his Guard 
time, he never complained of defective hearing.  Tr. at 5.  

The veteran further stated that the first time he had been 
tested and found to have hearing loss, for which aids were 
recommended, and noted to have tinnitus, had been about 8 
months before when seen by VA.  Tr. at 5.  He did not recall 
that he had had his hearing evaluated on periodic Guard 
examinations, and that during the drill weekends, he was in 
transportation driving buses, etc.  Tr. at 6.  

On inquiry, other than a few records already noted to already 
be in the file, the veteran could not recall that he had had 
any other examinations which would provide information about 
his hearing or tinnitus that had not yet been acquired.  Tr. 
at 10. 





I.  Whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for 
hearing loss.

Analysis

The veteran seeks to reopen his claim for service connection 
for hearing loss which the RO denied when it issued a rating 
decision in August 1979.  When a claim is finally denied by 
the RO, the claim may not thereafter be reopened and allowed, 
unless new and material evidence has been presented.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

When a claimant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  In order to reopen a finally denied 
claim there must be new and material evidence presented since 
the claim was last finally disallowed on any basis, not only 
since the claim was last denied on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  Under Evans, evidence is new 
if not previously of record and is not merely cumulative of 
evidence previously of record.

As the Board noted earlier, the Court recently announced a 
three step test with respect to new and material cases.  
Under the new Elkins test, VA must first determine whether 
the veteran has submitted new and material evidence under 
38 C.F.R. § 3.156 to reopen the claim, and if so, VA must 
determine whether the claim is well grounded based on a 
review of all the evidence of record and lastly, if the claim 
is well grounded, VA must proceed to evaluate the merits of 
the claim, but only after ensuring that the duty to assist 
has been fulfilled.  Winters v. West, 12 Vet. App 203 (1999); 
Elkins v. West, 12 Vet. App 209 (1999). 

Review of the RO's findings in August 1979 shows, in essence, 
that it found that the service medical records revealed no 
complaints, treatment, or diagnosis of defective hearing 
under VA guidelines, and more specifically, that there was no 
evidence that the veteran had defective hearing at the time 
of the rating decision. 

The Board notes that the evidence submitted since the 1979 
decision confirms that the veteran does now exhibit defective 
hearing within VA guidelines.  This impacts directly on the 
substantive nature of the claim, and must be considered in 
association therewith.  Accordingly, new and material 
evidence has been submitted to warrant reopening the 
veteran's claim for service connection.  


II. Whether the claim for service 
connection for hearing loss is well 
grounded.

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the appellant has failed to meet this burden, the 
Board finds that his claim of service connection for hearing 
loss must be deneid as not well grounded.

The specified basis of the August 1979 RO denial has in fact 
been changed materially by the additional evidence which 
shows current hearing loss.  However, other pivotal elements 
in the claim such as the lack of hearing loss in service 
remain unchanged.  And most importantly, viewed in the 
aggregate, the claim still remains without competent medical 
evidence that the veteran's current hearing loss is in any 
way linked to active service.  Absent such a nexus, the claim 
is not well grounded.

It is also significant to note that the veteran's own 
opinions as to the etiology of a current hearing loss are of 
no probative value as he is not shown to have the medical 
credentials requisite to offer a competent medical opinion as 
to causation and/or diagnosis.  Espiritu v. Derwinski, op. 
cit. 

In this regard, the Board reiterates that any evidence cited 
by the veteran and associated with the claims file was 
negative for a finding of defective hearing linked to 
service. 

It appears that all pertinent records have been obtained in 
this regard, and the veteran had not indicated to the 
contrary.  McKnight v. Gober, op. cit.; Epps v. Gober, op. 
cit..

As the veteran has not submitted a well grounded claim of 
entitlement to service connection for hearing loss, the 
doctrine of reasonable doubt is not applicable to his case.  
38 U.S.C.A. § 5107.

The Court has held that if the appellant fails to submit a 
well grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1998).  The Board has determined, therefore, that in the 
absence of a well grounded claim for defective hearing, VA 
has no duty to assist the veteran in developing his case. 


III.  Entitlement to service connection 
for tinnitus.

Analysis

The veteran also seeks to open a claim for service connection 
for tinnitus.  However, the evidence does not show 
complaints, findings or care for tinnitus in service or for 
that matter, no complaint thereof until very recently.  

There is no medical opinion or evidence to sustain that there 
is a nexus between service and any experience therein, 
including exposure to artillery or other noise, and any 
current complaint of tinnitus, absent in particular any 
sustained element whatsoever of chronicity. 

As noted above, for a well-grounded claim, there must be a 
defined disability in service, a current disability, and a 
medical nexus between the two.  So even if there were to have 
been inservice symptoms, which there were not, or additional 
symptoms post-service, absent a credible opinion establishing 
a medical nexus between these on any suitable basis for 
service connection, the veteran's claim with regard to 
tinnitus is not well grounded.  No further evidence has been 
identified by the veteran as being available which might in 
any way alter that conclusion.  

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any 
medical evidence that has not already been obtained that 
would well ground his claim.  

In this regard, the Board reiterates that any evidence cited 
by the veteran and associated with the claims file was 
negative for a finding of tinnitus linked to service. 

It appears that all pertinent records have been obtained in 
this regard, and the veteran had not indicated to the 
contrary.  McKnight v. Gober, op. cit.; Epps v. Gober, op. 
cit..

As the veteran has not submitted a well grounded claim of 
entitlement to service connection for tinnitus, the doctrine 
of reasonable doubt is not applicable to his case.  38 
U.S.C.A. § 5107.

The Court has held that if the appellant fails to submit a 
well grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, op. cit.; Grottveit v. Brown, op. cit.; 
38 C.F.R. § 3.159(a) (1998).  The Board has determined, 
therefore, that in the absence of a well grounded claim for 
tinnitus, VA has no further duty to assist the veteran in 
developing his case. 


ORDER

The veteran having submitted a new and material evidence to 
reopen a claim of entitlement to service connection for 
hearing loss, the appeal to that limited extent is granted.

The veteran not having submitted a well grounded claim of 
entitlement to service connection for hearing loss, the 
appeal is denied.

The veteran not having submitted a well-grounded claim for 
entitlement to service connection for tinnitus, the appeal is 
denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

